Citation Nr: 9926064	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-37 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his aunt, and a friend


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968 and from September 1990 to May 1991.

This appeal arises from a rating decision of August 1995 from 
the Atlanta. Georgia, Regional Office (RO).


REMAND

The veteran claims that he has post traumatic stress disorder 
(PTSD) related to his service in Vietnam.  The veteran 
provided a statement that was received in April 1995 
concerning his claimed stressors.  However, he only indicated 
that he went to Vietnam in 1967 and came home in November 
1968, and that he was a switchboard operator.  At his hearing 
at the RO, the veteran testified that he was in Nha Trang, 
however, he gave no further details to allow for further 
research.  The veteran is not shown to be a combat veteran.  
Therefore, the occurrence of the claimed stressful events 
must be supported by credible supporting evidence.  The 
information provided by the veteran is not sufficient for 
research to be conducted to verify his claimed stressors.  
Therefore, this case will be returned to the RO for the 
veteran to provide specific information concerning his 
claimed stressors and for the RO to attempt to obtain 
verification of the alleged stressors from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).

The record indicates that the veteran has received a 
diagnosis of PTSD.  However, since no stressors have been 
verified, the veteran's psychiatric symptomatology cannot be 
related to events in service.  Therefore, if any events in 
service are verified, additional examination of the veteran 
will be necessary.  

The record indicates that the veteran has applied for Social 
Security disability benefits.  There are limited medical 
records contained in the claims file related to the 
evaluations made by the Social Security Administration.  
However, the Board is unable to ascertain if all of the 
records considered for that agency's disability determination 
are contained in the claims file.  Accordingly, this case 
will be returned to the RO to obtain Social Security 
Administration records.

Medical records in the claims file indicate that the veteran 
entered the PTSD clinical team (PCT) treatment program in 
March 1995 at the Department of Veterans Affairs (VA) Medical 
Center at Decatur (Atlanta), Georgia.  The claims file does 
not contain records related to this VA treatment.  Records of 
such treatment may provide probative evidence related to the 
veteran's claim.  Accordingly, the case will be returned to 
the RO to request pertinent psychiatric treatment records.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request legible copies 
of records of psychiatric treatment 
including treatment in the PCT program 
from the VA Medical Center at Decatur 
(Atlanta), Georgia, from March 1995 to 
the present.

2.  The RO should request legible copies 
of any disability determination(s) made 
by the Social Security Administration, 
including copies of the medical evidence 
used for such determination(s).  


3.  The RO should request that the 
veteran provide a description of those 
events in service that he alleges 
constitute stressors related to his 
psychiatric disorder.  The veteran should 
be advised that he must provide specific 
details of the claimed event(s) including 
the "who, what, when, and where" of the 
event(s) for meaningful research to be 
conducted.  He should also be advised 
that he must provide the designation of 
the unit to which he was assigned to the 
company level at the time the alleged 
events occurred.

4.  Following receipt of the above 
requested information, the RO should 
prepare an inquiry and forward it with 
the veteran's statement and supporting 
documents to the USASCRUR in an attempt 
to verify the claimed stressor(s).  

5.  If the veteran has identified 
specific U.S. casualties as stressors, 
the RO should forward the information to 
the National Personnel Records Center to 
attempt to verify the casualties.

6.  The RO should make a determination as 
to whether there is credible supporting 
evidence that one or more of the claimed 
stressors occurred. 

7.  If the RO determines that there is 
credible supporting evidence that a 
claimed stressor occurred, the RO should 
request that the veteran be scheduled for 
a VA psychiatric examination.  All 
appropriate tests and studies should be 
conducted.  


The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record.  
The examiner must be instructed that 
these are the only events that may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in the current psychiatric 
symptoms.  The examiner should be 
specifically requested to render a 
diagnosis for any psychiatric disorder 
present.  The examiner should also render 
an opinion as to whether the event or 
events established by the RO were 
sufficient to produce symptomatology of 
PTSD.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  

The examiner should present all findings, 
and the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
folder should be made available to the 
examiner for review prior to evaluation 
of the veteran.

8.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether service connection 
for PTSD can be granted.  The RO should 
conduct any additional evidentiary 
development that is deemed necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


